Case: 12-11113       Document: 00512397017         Page: 1     Date Filed: 10/04/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          October 4, 2013
                                     No. 12-11113
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

REGINO ESTRADA-VILLEGAS, also known as Junior,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 3:11-CR-146-16


Before JOLLY, SMITH, AND CLEMENT, Circuit Judges.
PER CURIAM:*
       Regino Estrada-Villegas (Estrada) appeals the sentence imposed following
his guilty plea conviction for conspiracy to possess with intent to distribute and
to distribute 500 grams or more of a mixture or substance containing
methamphetamine.          Estrada seeks to challenge the reasonableness of his
sentence. He implicitly acknowledges that the argument he seeks to raise is
barred by the appeal waiver in his plea agreement. He argues that he did not
knowingly and voluntarily enter into the appeal waiver because a defendant

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-11113    Document: 00512397017     Page: 2   Date Filed: 10/04/2013

                                 No. 12-11113

cannot knowingly and voluntarily waive his right to appeal a sentence prior to
the sentence being imposed. He concedes that this argument is foreclosed by
circuit precedent, but he requests that this court reexamine and overturn this
precedent.
      The Government has moved for summary affirmance of this case based on
the appeal waiver in the plea agreement. The record shows that Estrada
knowingly and voluntarily agreed to the appeal waiver, making the appeal
waiver enforceable. See United States v. McKinney, 406 F.3d 744, 746 (5th Cir.
2005). As the argument Estrada seeks to raise on appeal does not fall within the
exceptions to the appeal waiver, his appeal is barred by the appeal waiver. See
United States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005). As Estrada concedes,
this court has rejected his argument that a defendant cannot knowingly and
voluntarily waive his right to appeal a sentence prior to the sentence being
imposed, and this court has held that “the uncertainty of Appellant’s sentence
does not render his waiver uninformed.” United States v. Melancon, 972 F.2d
566, 567-68 (5th Cir. 1992). While Estrada asserts that we should reconsider the
holding in Melancon, we may not overrule the decision of another panel absent
a superseding en banc or Supreme Court decision. United States v. Lipscomb,
299 F.3d 303, 313 & n.34 (5th Cir. 2002).
      The Government’s motion for summary affirmance is GRANTED. The
Government’s alternative motion to extend the time to file its brief is DENIED.
      AFFIRMED.




                                       2